Citation Nr: 1702655	
Decision Date: 02/01/17    Archive Date: 02/15/17

DOCKET NO.  10-30 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel












INTRODUCTION

The Veteran has active duty service in the United States Navy from June 1980 to July 1984.  

This matter comes before the Board of Veterans' Appeals (Board) from a July 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).  


FINDING OF FACT

The probative, competent evidence demonstrates that tinnitus is causally or etiologically related to active duty service.  


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants entitlement to service connection for tinnitus, which constitutes a complete grant of the Veteran's claim.  Therefore, no discussion of VA's duty to notify or assist is necessary.  

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service, or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  The Federal Circuit held that continuity of symptomatology under 38 C.F.R. § 3.303(b) applies only to chronic diseases listed in 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331, 1338 (2013).  Tinnitus is considered an organic disease of the nervous system and qualifies as a chronic disease under 38 C.F.R. § 3.309; Fountain v. McDonald, 27 Vet. App. 258 (2015).

The Veteran asserts that he has tinnitus as a result of noise exposure during active duty.  Specifically, the Veteran asserted that his position was that of a boatswain's mate in the Navy, and that this required him to be on the lookout on the ship and be exposed to high wind and 76 mm cannon fire.  The Veteran reported that he developed ringing in the ears when he was on the ship and that the ringing has been consistent since then.  When he testified at the RO hearing, the Veteran indicated that he was exposed to sounds from running needle guns, deck scarfers, grinders, and blower units.  He testified that the noise was constant and that he did not wear hearing protection and was not enrolled in a hearing conservation program.  

As it pertains to a current disability, the Veteran has been diagnosed with tinnitus during the course of the appeal.  Therefore the Board finds that there is a current disability for service connection purposes.

As it pertains to an in-service event or injury, service treatment records are negative for any complaints of, treatment for, or diagnosis of tinnitus.  The Veteran's service personnel records indicate that he was a communications and intelligence specialist, but the Veteran asserted that his position was actually that of a boatswain's mate since he did not pass the test to become a communications and intelligence specialist.  As noted, the Veteran reports that he was regularly exposed to high winds, cannon fire and other artillery sounds during service.  The Veteran's descriptions of his noise exposure are consistent with his circumstances of service and are competent and credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (2006) (noting that the Board must determine whether lay evidence is credible due to possible bias, conflicting statements, and the lack of contemporaneous medical evidence, although that alone may not bar a claim for service connection).  The Board notes that the Veteran had a slight decrease in hearing during service as evidenced by his audiometric testing at the beginning of service and at the end of service.  Accordingly, the Board finds the Veteran has established an in-service event for the purpose of service connection.  

As it pertains to a nexus between the Veteran's tinnitus and active duty service, there are conflicting opinions.  The Board has the authority to consider the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In evaluating the probative value of competent medical evidence, the United States Court of Appeals for Veterans Claims has stated that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  Further, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  As such, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

In November 2007 the Veteran's private physician noted that the Veteran had perfect hearing and that there was no audiological source for tinnitus but that the Veteran had diabetes.  Around that time the Veteran had an MRI of the head that showed no acoustic neuroma but did show that the Veteran had chronic sinusitis.   In July 2009 another of the Veteran's private treatment providers opined that given the Veteran's exposure to high winds and 76 mm cannon fire, it was as likely as not that tinnitus was caused during his time in the military.  

The Veteran underwent VA examination in connection with his claim in July 2010, and at the time he had audiometric testing that was normal.  The VA examiner reviewed the Veteran's claims file and opined that it was less likely as not that the Veteran's tinnitus was caused by or related to noise exposure, to include guns, on the ship in service.  In making this determination the VA examiner acknowledged the hearing shift between entrance and separation from service but noted that the shift was not at levels consistent with exposure to acoustic trauma.  The VA examiner also noted that the Veteran had reported in another treatment record that tinnitus had begun in the early 1990's, which was eight years after separation from service.  The VA examiner cited the negative private treatment opinion from November 2007 as a source of his rationale as well.

The Veteran also submitted two buddy statements from a friend and from a fellow service member describing the Veteran complaining of ringing in his ears when he was home on leave from the Navy and from when he discharged, and how he sought treatment for ringing in the ears during service.  

In weighing opinions, limited probative weight is given to the opinions of 2007 private treatment provider who opined that the Veteran had no audiological source for his tinnitus and that he had diabetes, and the July 2010 VA examiner who opined that it was less likely as not that the Veteran's tinnitus was due to noise exposure, to include guns on the ship.  These opinions are given limited weight because neither opinion provides rationale as to why the Veteran may have had a late onset of tinnitus after separation from service, nor clearly cites to an alternative cause for the Veteran's tinnitus.  The Board notes that the 2007 treatment provider does not provide an etiology for the Veteran's tinnitus, but that he only says it is not related to hearing loss; moreover the treatment provider does not explain any relationship between the Veteran's tinnitus and diabetes mellitus, which suggests an insufficient rationale.  The Board notes that the July 2010 VA examiner only cites to the negative opinion from 2007, but does not consider the positive opinion from July 2009, also suggesting insufficient rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from whether it is factually accurate, fully articulated, and has sound reasoning for the conclusion, not from the mere fact that the claims file was reviewed).  

Conversely, the Board affords the Veteran's own statements and the buddy statements significant probative weight.  In his treatment notes the Veteran reported constant ringing in the ears which began during service.  Moreover, in his lay statements the Veteran has consistently reported that the ringing in the ears began during service.  His buddy statements describe knowing the Veteran at the time of service and remembering the Veteran complaining of ringing in his ears at the time.  Although there has been some question as to when the Veteran began experiencing symptoms, the Board finds that the Veteran is competent and credible to report the symptoms of his tinnitus, and that he has consistently reported that it began during service.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (a veteran's lay statements may be sufficient evidence in any claim for service connection).  

The Board finds that the Veteran has established continuity of symptomatology of tinnitus.  Tinnitus is a chronic disease for purposes of 38 C.F.R. § 3.309.  See Fountain, 27 Vet. App. 258.  It is also noted that the provisions of 38 C.F.R. § 3.303(b) could be applied in this case as the Veteran has competently and credibly asserted that he had tinnitus, a chronic disease, in service and at present.  See 38 C.F.R. § 3.309(b) (If a chronic disease is present during service and manifests at any later date, service connection is warranted absent evidence that the disease is clearly attributable to intercurrent causes).  Given the Veteran's in-service noise exposure and reports that he first experienced tinnitus in service, the Board finds the probative, competent evidence demonstrates that tinnitus is causally or etiologically related to active duty service and that the Veteran's current tinnitus had its onset during active duty.  Therefore, service connection for tinnitus is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).







      (CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for tinnitus is granted.




____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


